 



Exhibit 10.1

LEASE AGREEMENT

Between

THE 1890 BUILDING

(Landlord)

And

NARA BANK
(Tenant)

Dated: January 27, 2005

1



--------------------------------------------------------------------------------



 



     This LEASE AGREEMENT (the “Lease”), dated this 27 day of January 2005, is
made and entered into by and between 1890 Building, a Partnership (“Landlord”),
and Nara Bank (“Tenant”).

Section 1.

The Premises

     Landlord is the owner of certain land, buildings, and improvements located
at 1890 West Redondo Beach Boulevard, Gardena, California 90247, as more
particularly described in Exhibit “A” attached hereto and incorporated herein by
reference (the “Premises”). Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises on the terms and conditions set forth herein.

     Landlord shall deliver the Premises to Tenant in a demised “broom clean”
“as is” condition. All electrical, plumbing, HVAC, and other related systems
shall be in good repair to support the Premises and Landlord hereby agrees to
maintain, at its sole cost and expense, all of the aforementioned systems in
good repair during the first two years of the Lease Term.

Section 2.

Lease Term

     The term of this Lease (“Term”) shall be for a period of one-hundred twenty
(120) months beginning on the “Commencement Date”, as defined below, unless
sooner terminated pursuant to the terms of this Lease.

     The Commencement Date shall be the first day Tenant begins conducting its
normal business activities from the Premises or sixty (60) days following the
date of delivery of the Premises to Tenant (the “Delivery Date”); whichever
shall first occur.

     Provided that (i) Tenant is not then in material default under the Lease
and (ii) Tenant, or an assignee or sublessee, is then occupying the Premises,
Tenant shall have two (2) separate and consecutive options to extend the Term
for a period of five (5) years each. Upon the proper and timely exercise of the
option to extend (as hereinafter provided), and provided that Tenant is not in
default under this Lease as of the end of the initial Term, the Term, as it
applies to the Premises, shall be extended for five (5) years. The option shall
be exercised by Tenant upon receipt of prior written notice by Landlord not less
than one hundred and eighty (180) days prior to the expiration of the initial
Term, or the extended term, stating that Tenant is exercising its option.

     Notwithstanding any other provisions of this Lease, Tenant shall have the
right to terminate and forever cancel its obligations under this Lease (i) in
the event Tenant does not obtain all governmental (regulatory) approvals and
corporate approvals necessary to conduct its banking business from the Premises;
(ii-i) should Tenant determine that a banking office and/or automatic teller
(“ATM”) machines may not lawfully be operated from the Premises; (iii) if Tenant
notifies Landlord of any defects in the Premises, in writing, within sixty
(60) days of the Delivery Date, and Landlord does not agree to correct said
defects within ten (10) days of receiving notice of the alleged defects; or
(iv) in the event Tenant is not given physical possession of the Premises on or
before February 1, 2005. Except as expressly provided herein, Tenant’s right to
cancel the lease under this Section 2 will end at the Commencement Date of the
lease or at the date associated with Section 2 subsection (iii) hereinabove,
whichever is later.

2



--------------------------------------------------------------------------------



 



Section 3.

Rent

     During the Term of this Lease, Tenant shall pay rent to Landlord in the sum
of $6,750.00 per month (“Base Rent”) triple net during the Term commencing on
the Commencement Date. Rent shall be payable in advance on the first day of each
month at the following address: 16012 S. WESTERN AVENUE, SUITE #303, GARDENA, CA
90247 or at another address that Landlord may from time to time designate by
written notice to Tenant. Base Rent shall increase by three percent (3%) each
year on the anniversary of the Commencement Date throughout the initial term of
this Lease.

     Upon Tenant’s exercise of its options to extend the term of the Lease under
the provisions of Section 2(c) hereof and commencing on the first month
immediately following the expiration of the initial Term of the Lease or the
first option to extend the term of the Lease, the monthly rent shall be
increased by the higher of [i] the percentage increase in the Consumer Price
Index for All Urban Consumers in the Los Angeles-Anaheim-Riverside Area,
published by the United States Department of Labor, Bureau of Labor Statistics
(1982-84 = 100), as of the Commencement Date and the first day of the first
month of any extended term of the Lease or [ii] a five percent (5%) increase
over the Base Rent paid during the last month of the prior term. Base Rent will
increase by 3% annually on the anniversary of the Commencement Date thereafter
during each exercised option period term.

Section 4.

Left intentionally blank.

Section 5.

Utilities

     During the Term, and any extended term created by Tenant’s exercise of the
option(s) set forth herein, Tenant shall pay, before delinquency, all charges or
assessments for telephone, water, sewer, gas, heat, electricity, garbage
disposal, and all other utilities and services of any kind that may be used on
the Premises.

Section 6.

Taxes.

     During the term, and any extended term created by Tenant’s exercise of the
option(s) set forth herein, Tenant shall pay to the public authorities charged
with the collection on or before the last day on which payment may be made
without penalty or interest, all property taxes, permit, inspection, and license
fees, and other public charges of whatever nature that are assessed against the
Premises or arise because of the occupancy, use, or possession of the Premises
incurred subsequent to the Commencement Date, but excluding any income,
corporate, franchise, capital stock, estate or inheritance taxes. Tenant shall
also be obligated to pay any increased property taxes incurred, in the event the
Premises shall be transferred during the initial Term or any extension thereof
pursuant to the terms of this Lease, and a reassessment of taxes imposed upon or
attributable to the Premises pursuant to Proposition 13 occurs.

     Landlord agrees to give appropriate written instructions to public
authorities for taxes, assessments, and public charges payable by Tenant to
ensure that statements and billings will be mailed directly by public
authorities to Tenant at the address set forth in Section 19. If Tenant fails to
pay taxes, assessments, and charges on or before the last day on which payment
may be made without penalty or

3



--------------------------------------------------------------------------------



 



interest, Landlord may, but shall not be obligated to, pay those taxes,
assessments, or charges, together with interest and penalties. Any amounts that
Landlord may pay pursuant to this provision shall be repaid to Landlord by
Tenant on demand.

     All real estate taxes levied on the Premises for the tax year in which the
Commencement Date falls shall be appropriately prorated between Landlord and
Tenant, so that Tenant’s share will reflect the portion of that tax year in
which Tenant had possession of the Premises under this Lease. Tenant shall pay
Tenant’s share of the taxes directly to Landlord and not to the public
authorities charged with the collection. That payment shall constitute full
performance by Tenant, and Landlord shall pay from those funds and Landlord’s
own funds all of the taxes for that tax year. Taxes levied on the Premises for
the tax year in which the lease is terminated shall be similarly prorated
between Landlord and Tenant to reflect the period of Tenant’s possession of the
Premises during that tax year. Tenant shall pay Tenant’s share of those taxes to
Landlord directly rather than to the public authorities, and that payment shall
constitute full performance under this Lease with respect to such tax liability,
if any

     All taxes levied on the Premises for the tax year in which the Commencement
Date falls shall be appropriately prorated between Landlord and Tenant, so that
Tenant’s share will reflect the portion of that tax year in which Tenant had
possession of the Premises under this Lease. Taxes levied on the Premises for
the tax year in which the Termination Date occurs shall be similarly prorated
between Landlord and Tenant to reflect the period of Tenant’s possession of the
Premises during that tax year.

Section 7.

Security Deposit

     Tenant shall deposit with Landlord a security deposit for the Premises upon
execution of this Agreement, the sum of $6,750 (“Security Deposit”), to be held
in a separate account during the term of the Lease and any extensions thereof.
It is agreed that if Landlord shall ever apply the Security Deposit for any
reason, Tenant shall immediately deposit with Landlord funds sufficient to
restore the Security Deposit to its original amount.

Section 8.

Use of Premises

     The Premises may be used for or as General offices, including, without
limitation, to offer banking services and marketing of any other financial
services or investment products, including insurance products, or for any other
legal purpose.

     Tenant shall not do or permit to be done in or about the Premises or
Building or bring, keep or permit to be brought or kept therein, anything which
is prohibited by any standard form fire insurance policy or which will cause a
weight load or stress on the floor or any other portion of the Premises in
excess of the weight load or stress which the floor or other portion of the
Premises is designed to bear. Landlord acknowledges that Tenant may elect to
install a vault at the Premises   Landlord makes no representation or warranty
that the flooring is suitable to hold the vault nor any other representations or
warranties whatsoever as to the physical condition, zoning condition,
governmental requirements, or any other condition relating to the Premises or
the Tenant’s intended use of the Premises.

     For the purposes of this Lease, the term “Hazardous Material” means any
chemical, substance, material, controlled substance, object, condition, waste or
combination thereof which is or may be hazardous to human health or safety or to
the environment due to its radioactivity, ignitability, corrosivity, reactivity,
explosivity, toxicity, carcinogencity, infectiousness or other harmful or
potentially harmful properties or effects, including, without limitation,
medical products, petroleum and petroleum products, asbestos, radon,
polychlorinated biphenyls (PCBs) and all of those chemicals, substances,
materials, controlled substances, objects, conditions, wastes or combinations
thereof which are now or become in the future listed, defined or regulated in
any manner by any federal, state or local law based upon, directly

4



--------------------------------------------------------------------------------



 



or indirectly, such properties or effects. The term “Hazardous Material” shall
exclude small amounts of cleaning fluids, inks, toners, etc, that may be used by
Tenant or its agents in the normal course of its business.

     Tenant hereby represents, warrants and covenants that: Tenant’s business
operations in the Premises do not involve the use, storage or generation of
Hazardous Material; Tenant shall not cause or permit any Hazardous Material to
be brought upon, stored, manufactured, generated, blended, handled, recycled,
disposed of, used or released on, in, under or about the Premises, Building or
Project by Tenant or Tenant’s agents, employees, contractors, subtenants,
assigns and invitees.

Section 9.

Signage and Parking

     Tenant, at its sole expense, shall have the right to place its signs on the
Premises and be permitted to erect signage subject to reasonable approval by
Landlord and the appropriate governmental bodies. Tenant’s ATMs shall have
signage consistent with its overall ATM sign program. In addition, Tenant, with
the consent of Landlord, shall have the right to place a sign for any approved
monument or pylon signs, if such monument or pylon signs are legally allowed.
Tenant shall also be entitled to place its signs on or about the Premises at any
locations which Tenant reasonably believes are likely to be the most beneficial
for its business and marketing objectives, subject to reasonable approval by
Landlord.

     Tenant and its employees, customers and invitees shall have exclusive use
of the parking lot and may reconfigure, subject to reasonable approval by
Landlord and the city of Gardena , at Tenant’s sole cost and expense, and in
compliance with all legal codes, regulations and requirements.

Section 10.

Tenant Improvements, Alterations and Repairs

     Tenant, at its sole option, may demolish existing tenant improvements and
install teller counters, a vault, a night depository and up to two
through-the-wall ATMS in the Premises. All tenant improvements constructed by
Tenant shall be approved in writing by Landlord prior to commencement; such
approval not to be unreasonably withheld, delayed, or conditioned.

     Tenant may enter the Premises prior to the Commencement Date, but after
delivery of the Premises to Tenant (the “Delivery Date”) without payment of any
Rent for the purpose of performing all Tenant Improvements, Alterations and
Repairs to the Premises. All other terms of this Lease (including but not
limited to Tenant’s obligations to carry insurance and to maintain the Premises)
shall, however, be in effect after the delivery date.

     From and after the Delivery Date, Tenant, at its sole cost and expense,
shall have the right upon receipt of Landlord’s written and reasonable consent,
which consent shall not be unreasonably delayed, withheld or denied, to make
alterations, additions, or improvements to the Premises provided that such
alterations, additions or improvements: (a) are normal for general office and
banking use, (b) do not adversely affect the utility or value of the Premises
for future tenants, (c) do not substantially alter the exterior appearance of
the Premises, (d) are not of a structural nature, and (e) are not otherwise
prohibited under the Lease. Such alterations, additions, and improvements to the
Premises made by or for Tenant following the Delivery Date are collectively
called the “Alterations.” Tenant shall be permitted to make non-structural
Alterations up to Twenty Thousand Dollars) ($20,000.00), without Landlord’s
approval or requirement to give prior written notice so long as Tenant provides
“as-built” documents upon completion.

     Any Alterations installed by Tenant during the Term shall be done in a
first-class workmanlike manner and in conformity with a valid building permit
and/or all other permits or licenses when and where required, copies of which
shall be furnished to Landlord at least fourteen (14) days before the work is

5



--------------------------------------------------------------------------------



 



commenced, and any work not acceptable to any governmental authority or agency
having or exercising jurisdiction over such work, or not reasonably satisfactory
to Landlord, shall be promptly replaced and corrected at Tenant’s sole cost and
expense.

     Except as set forth in this Section 10 above, Tenant or Tenant’s
contractors will in no event be allowed to make plumbing, mechanical, or
electrical improvements to the Premises or any structural modification to the
Premises without first obtaining Landlord’s written consent, which consent shall
not be unreasonably delayed, withheld, conditioned or denied.

     All work by Tenant shall be diligently and continuously pursued from the
date of its commencement through its completion; and

     Excepting Landlord’s obligations as set forth is Section 11, Tenant shall,
at its sole cost and expense, maintain the Premises in good and sanitary
condition and repair at all times during the Term. All damage, injury or
breakage to any part or portion of the Premises caused by the willful misconduct
or negligent act or omission of Tenant or Tenant’s agents, employees or invitees
shall be promptly repaired by Tenant at its sole cost and expense.

     Tenant shall at all times keep the Premises free from any liens arising out
of any work performed or allegedly performed, materials furnished or allegedly
furnished or obligations incurred by or on behalf of Tenant. Tenant agrees to
indemnify, defend with counsel to be mutually agreed to by Landlord and Tenant,
and hold Landlord harmless from and against any and all claims for mechanics’,
materialmen’s or other liens in connection with any alterations, repairs, or any
work performed, materials furnished or obligations incurred by or on behalf of
Tenant. Landlord reserves the right to enter the Premises for the purpose of
posting such notices of non-responsibility as may be permitted by law or desired
by Landlord.

     If Tenant installs a vault in the Premises, Tenant may elect to remove the
vault at the expiration of the Term or earlier termination of this Lease. If
Tenant elects to leave the vault in the Premises, Landlord shall exercise the
option to require Tenant to remove the vault from the Premises at the expiration
of the Term or earlier’termination of this Lease. In the event that Tenant
elects to remove the vault and/or Landlord requires Tenant to remove the vault,
Tenant shall be responsible for the full cost and expense of removing the vault
from the Premises and shall repair any damage to the Premises caused by such
removal. If the Tenant fails to remove the vault upon the Landlord’s request,
then the Landlord may (but shall not be obligated to) remove the vault and the
cost of removal and repair of any damage together with all other damages which
the Landlord may suffer by reason of the failure of the Tenant to remove the
vault, shall be charged to the Tenant and paid by the Tenant upon demand.

     The removal of all other alterations from the Premises installed by Tenant
shall be governed as follows. Except to the extent the Tenant requests and the
Landlord designates otherwise at the time the Landlord approves such
Alterations, all or any part of the Alterations (including, without limitation,
wall-to-wall carpeting and any wiring), whether made with or without the consent
of the Landlord, shall, at the election of the Landlord, either be removed by
the Tenant at the Tenant’s sole cost and expense before the expiration of the
Term or shall remain upon the Premises and be surrendered therewith at the
expiration of the Term or earlier termination of this Lease as the property of
the Landlord. If the Landlord requires the removal of all or part of any
Alterations, the Tenant, at the Tenant’s sole cost and expense, shall repair any
damage to the Premises caused by such removal. If the Tenant fails to remove the
Alterations upon the Landlord’s request, then the Landlord may (but shall not be
obligated to) remove them and the cost of removal and repair of any damage
together with all other damages which the Landlord may suffer by reason of the
failure of the Tenant to remove the Alterations, shall be charged to the Tenant
and paid by the Tenant upon demand.

6



--------------------------------------------------------------------------------



 



Section 11.

Landlord’s Obligations to Repair and Maintain

     Landlord shall, at its sole expense, maintain and repair the roof and
structural elements of the building as the same may exist from time to time.
Landlord shall have no obligation to make repairs under this Section until a
reasonable time after receipt of written notice of the need for such repairs has
elapsed. Landlord will make repair within thirty (30) days following his receipt
of the written notice, if the repair work can be completed within thirty
(30) days.

     Upon at least twenty four (24) hours prior written notice received by
Tenant, Landlord shall be permitted to enter the Premises during business hours
for the purpose of making any alterations, additions, improvements or repairs to
the Premises as Landlord may deem necessary or desirable, so long as such
alterations, additions, improvements or repairs do not disrupt or interfere with
Tenant’s business. In the event of an emergency, Landlord may enter the Premises
without prior notice accompanied by a bank officer or a police or fire
department officer.

Section 12.

Building Services

Left intentionally blank.

Section 13.

Assignment and Subletting

     Only upon Landlord’s prior written consent, which consent shall not be
unreasonably withheld, delayed, conditioned or denied, Tenant may assign its
interest in this Lease or in the Premises, or sublease all or any part of the
Premises, or allow any other person or entity to occupy or use all or any part
of the Premises. Any purported assignment or sublease without Landlord’s prior
written consent shall be voidable at the election of Landlord. No consent to one
assignment or sublease shall constitute a waiver of the provisions of this
Section 13, with respect to another assignment or sublease. Section 13 shall not
be applicable in the event that Tenant has merged into, and/or acquired by,
another company.

     Tenant shall provide written notice to Landlord of: (i) Tenant’s intent to
assign this Lease or sublease all or any part of the Premises, (ii) the name of
the proposed assignee or sublessee, and (iii) the terms of the proposed
assignment or sublease. Landlord shall, as soon as practicably possible, but in
no event later than thirty (30) days of receipt of such notice, and any
additional information requested by Landlord concerning the proposed assignee’s
or sublessee’s financial responsibility, elect to either consent to such
proposed assignment or sublease or refuse such consent, which refusal shall be
on reasonable grounds, including, but not limited to, the net worth, financial
condition, operating history, and general reputation of the proposed assignee or
sublessee.

     Occupancy of all or part of the Premises by a wholly owned parent,
subsidiary, or affiliated company of Tenant shall not be deemed as assignment or
sublease provided that such parent, subsidiary or affiliated company was not
formed as a subterfuge to avoid the requirements of this Section 13.

     Landlord shall have the right from time to time to sell, encumber, convey,
transfer, and/or assign any of its rights and obligations under the Lease.
However, such sale or transfer shall not be made unless the new landlord agrees
in writing to assume Landlord’s rights and obligations to Tenant under the Lease
and to recognize the Lease as a continuing obligation irrespective of any
transfers or ownership changes.

7



--------------------------------------------------------------------------------



 



Section 14.

Representations and Warranties

     As a material inducement to Tenant to enter into this Lease, and subject to
the terms hereof, Landlord represents and warrants to Tenant as follows: (a)
[Landlord is a general partnership duly organized, validly existing and in good
standing under the laws of the State of California]; (b) and Landlord has all
the necessary power and authority to carry on its present business, to enter
into this Lease and perform Landlord’s obligations thereunder in accordance with
its terms; (c) the execution and delivery of this Lease and the performance by
Landlord of its obligations hereunder will not violate or constitute an event of
default under the terms or provisions of any agreement, document or instrument
to which Landlord is a party or by which Landlord is bound; (d) Landlord is the
owner of the Premises and the Premises are not subject to any other lease or
sublease of any kind; and (e) except as otherwise contained in this Lease, there
are no representation or warranties of any kind whatsoever, express or implied,
made by Tenant.

     Landlord further represents and warrants to Tenant that Landlord is unaware
of any Hazardous Materials (defined above) or underground storage tanks in, on,
or under the Premises, except those that are both (i) in compliance with all
environmental laws and with permits issued pursuant thereto and (ii) fully
disclosed to Tenant in writing; (b) there are no past, present or threatened
Releases (defined below) of Hazardous Material in, on, under or from the
Premises which have not been fully remediated in accordance with environmental
law; (c) there is no threat of any Release of Hazardous Materials migrating to
the Premises; (d) there is no past or present violation of Environmental Laws,
or with permits issued pursuant thereto, in connection with the Property which
has not been fully remediated in accordance with environmental law; (e) Landlord
does not have actual knowledge of, and has not received, any written or oral
notice or other communication from any person (including, but not limited to, a
governmental entity) relating to Hazardous Materials or remediation thereof at
or from the Premises, of asserted liability of any person having a relationship
to the Premises under any environmental law, other environmental conditions in
connection with the Premises, or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing; and (f) Landlord
has truthfully and fully provided to Tenant, in writing, any and aII information
relating to conditions in, on, under or from the Premises that is known to
Landlord and that is contained in files and records of Landlord, including, but
not limited to, any reports relating to Hazardous Materials in, on, under or
from the Premises and/or to the environmental condition of the Premises.
Landlord hereby assume liability for, and hereby agree to pay, protect, defend
(at trial and appellate levels) and with attorneys, consultants and experts
acceptable to Landlord, and save Tenant harmless from and against, and hereby
indemnify Tenant from and against any and all present or future liens, damages,
losses, liabilities, obligations, settlement payments, penalties, assessments,
citations, directives, claims, litigation, demands, defenses, judgments, suits,
proceedings, costs, disbursements and expenses of any kind or of any nature
whatsoever (including, without limitation, reasonable attorneys’, consultants’
and experts’ fees and disbursements actually incurred in investigating,
defending, settling or prosecuting any claim, litigation or proceeding) which
may at any time be imposed upon, incurred by or asserted or awarded against
Tenant or the Premises, and arising directly or indirectly from or out of the
violation of any present or future local, state or federal law, rule or
regulation pertaining to environmental regulation, contamination or clean-up,
except where such violation results from the actions, negligence or gross
negligence of Tenant, or Tenant’s agents, employees or invitees.

     As a material inducement to Landlord to enter into this Lease, and subject
to the terms hereof, Tenant represents, warrants, covenants and acknowledges as
follows: (a) Tenant is a corporation duly organized, validly existing and in
good standing under the laws of the United States; (b) Tenant has all the
necessary power and authority to carry on its present business, to enter into
this Lease and perform Tenant’s obligations thereunder in accordance with its
terms; (c) the execution and delivery of this Lease and the performance by
Tenant of its obligations hereunder will not violate or constitute an event of
default under the terms or provisions of any agreement, document or instrument
to which Tenant is a party or by which Tenant is bound; and (d) except as
otherwise contained in this Lease, there are no representation or warranties of
any kind whatsoever, express or implied, made by Landlord.

8



--------------------------------------------------------------------------------



 



Section 15.

Insurance and Indemnification

     Tenant shall at its sole cost and expense defend, protect, indemnify, and
hold Landlord and his agents, contractors, licensees, employees, directors,
officers, partners, lenders, trustees and invitees (collectively, the
“Landlord’s Agents”) harmless from and against any and all claims, arising out
of or in connection with Tenant’s use of the Premises, the conduct of Tenant’s
business, any activity, work or things done, permitted or allowed by Tenant in
or about the Premises, the nonobservance or nonperformance by Tenant of any
statute, law, ordinance, rule or regulation, or any willful misconduct or
negligent act or omission of Tenant. Notwithstanding the foregoing provisions of
this Section, however, Tenant shall have no obligation to defend, protect,
indemnify, or hold Landlord harmless for any claim, loss or damage that is
caused in whole or in part by the willful misconduct or negligence of Landlord
or any representative or agent of Landlord.

     Tenant shall obtain at its sole cost and expense and keep in full force at
all times after Landlord’s delivery of the Premises to Tenant, policies of
insurance covering the Premises and perils related to the Tenant’s business
activities on the Premises, including workers’ compensation and Employer’s
Liability insurance which Tenant customarily maintains in effect with respect to
its other branch locations in Southern California.

     The Landlord and any lenders or other parties specified by the Landlord
shall be named as additional insureds under the Tenant’s general liability
portion of the property insurance for the Premises. Tenant’s general liability
insurance coverage, which shall include Landlord and any lenders or other
parties specified by the Landlord as additional insureds, shall include, but not
be limited to any commercial general liability insurance coverage in addition to
coverage for automobile liability, excess umbrella liability, contents and loss
of income procured by Tenant for the Premises. Insurance provided by the Tenant
shall be primary as to all covered claims and any insurance carried by the
Landlord is not excess and is non-contributing. Landlord may contact the
Tenant’s insurance company directly in the event that the Landlord elects to
make a claim under the Tenant’s insurance, after obtaining written approval from
Tenant, which shall not be unreasonably withheld, delayed or conditioned. Copies
of policies or original certificates of insurance with respect to each policy
shall be delivered to the Landlord prior to the delivery of the Premises to
Tenant and thereafter, at least thirty (30) days before the expiration of each
existing policy.

     Landlord and Tenant release each other from any claims and demands of
whatever nature for damage, loss or injury to the Premises, or to the other’s
property in, on or about the Premises, that are caused by or result from risks
or perils insured against under any insurance policies required by the Lease to
be carried by Landlord and/or Tenant and in force at the time of any such
damage, loss or injury. Neither Landlord nor Tenant shall be liable to the other
for any damage caused by fire or any of the risks insured against under any
insurance policy required by the Lease. Both Landlord and Tenant agree to have
their respective property damage insurance carriers waive any right to
subrogation that such companies may have against Landlord or Tenant, as the case
may be, so long as the insurance is not invalidated thereby.

     Landlord shall maintain at all times after date of delivery of the Premises
to the Tenant, and throughout the entire Term of this Lease and any extended
option term at Tenant’s expense (Tenant shall pay the cost of such insurance
promptly upon receipt of invoices thereof from the Landlord), liability
insurance as described herein below, in addition to, and not in lieu of, the
insurance required to be maintained by Tenant. Tenant shall not be named as an
additional insured therein.

     Landlord’s Liability Insurance-Building, Improvements and Rental Value:

     (a) Building and Improvements. The Landlord shall obtain and keep in force
a policy or policies in the name of Landlord, with loss payable to Landlord and
to any Landlord(s) insuring loss or damage to the Premises. The amount of such
insurance shall be equal to the full replacement cost of the Premises, as the
same shall exist from time to time, or the amount required by any Lenders, but
in no

9



--------------------------------------------------------------------------------



 



event more than the commercially reasonable and available insurable value
thereof. From and after Landlord’s delivery of the Premise to Tenant and
throughout the Term of the Lease and any extension thereof, Tenant shall
maintain insurance on Tenant’s owned alterations, Tenant’s utility
installations, Tenant’s trade fixtures and Tenant’s personal property. If the
coverage is available and commercially appropriate, such policy or policies
shall insure against all risks of direct physical loss or damage including
coverage for debris removal and the enforcement of any and all applicable laws,
covenants or restrictions of record, building codes, regulations and/or
ordinances requiring the upgrading, demolition, reconstruction or replacement of
any portion of the Premises as the result of a covered loss. Said policy or
policies shall also contain an agreed valuation provision in lieu of any
coinsurance clause, and inflation guard protection causing an increase in the
annual property insurance coverage amount by a factor of not less than the
adjusted U.S. Department of Labor Consumer Price Index for All Urban Consumers
for the city nearest to where the Premises are located. If such insurance
coverage has a deductible clause, the deductible amount shall not exceed $1,000
per occurrence and Tenant shall be liable for such deductible amount in the
event of an Insured Loss.

     (b) Rental Value. The Landlord shall obtain and keep in force a policy or
policies in the name of Landlord with loss payable to Landlord and any Lender,
insuring the loss of the full Rent for one (1) year. Said insurance shall
provide that in the event the Lease is terminated by reason of an insured loss,
the period of indemnity for such coverage shall be extended beyond the date of
the completion of repairs or replacement of the Premises, to provide for one
full year’s loss of Rent from the date of any such loss. Said insurance shall
contain an agreed valuation provision in lieu of any coinsurance clause, and the
amount of coverage shall be adjusted annually to reflect the projected Rent
otherwise payable by Tenant, for the next twelve (12) month period. Tenant shall
be liable for any deductible amount in the event of such loss, which deductible
amount shall not exceed $1,000.

Section 16.

Damage or Destruction

     If, at any time prior to the expiration or earlier termination of the Lease
or any extension thereof, the Premises or the Building are wholly or partially
damaged or destroyed by a casualty, which casualty renders the Premises totally
or partially inaccessible or unusable by Tenant in the ordinary conduct of its
business, and adequate insurance proceeds are available to Landlord, then:

     (a) If all repairs to such Premises or Building or Project can be completed
within three (3) months following the date of notice to Landlord of such damage
or destruction without the payment of overtime or other premiums, and if such
damage or destruction is not the result of the willful misconduct or negligence
of Tenant, Landlord shall, at Landlord’s expense, repair the same and this Lease
shall remain in full force and effect and a proportionate reduction of Rent
shall be allowed Tenant for such portion of the Premises as shall be rendered
inaccessible to or unusable by Tenant during the period of time that such
portion is inaccessible or unusable, but not to exceed the proceeds received
from the rental value of insurance; and

     (b) If such damage or destruction is not the result of the willful
misconduct or negligence of Tenant and if all such repairs cannot be completed
within three (3) months following the date of notice to Landlord of such damage
or destruction without the payment of overtime or other premiums, Landlord may,
at Landlord’s sole and absolute option, upon written notice to Tenant given
within thirty (30) days after notice to Landlord of the occurrence of such
damage or destruction, elect to repair such damage or destruction at Landlord’s
expense, and in such event, this Lease shall continue in full force and effect
but the Rent shall be proportionately reduced as hereinabove provided but not to
exceed the proceeds received from the rental value of insurance. If Landlord
does not elect to make such repairs, then either party may, upon written notice
to the other, terminate this Lease.

     If, at any time prior to the expiration or earlier termination of this
Lease, the Premises is totally or partially damaged or destroyed by a casualty,
the loss to Landlord from which is not fully covered by insurance maintained by
Landlord or for Landlord’s benefit, which casualty renders the Premises

10



--------------------------------------------------------------------------------



 



inaccessible or unusable to Tenant in the ordinary course of its business,
Landlord may, at its option and at its expense, upon written notice to Tenant
within thirty (30) days after the occurrence of such damage or destruction,
elect to repair or restore such damage or destruction, or may elect to terminate
this Lease effective upon sixty (60) days notice to Tenant. In the event
Landlord elects to repair or restore the premises, Rent shall be abated until
the time Tenant is able to resume conducting its normal business operations from
the Premises but not to exceed the proceeds received from the rental value of
insurance.

     In the event Landlord elects to terminate this Lease in lieu of repairing
or restoring the Premises, Tenant shall have the option, exercisable at any time
prior to the effective date of Landlord’s termination notice, to repair or
restore the Premises at its cost and expense in which event the Lease shall not
terminate but Rent shall be abated until such time as Tenant is able to resume
its normal business activities from the Premises but not to exceed the proceeds
received from the rental value of insurance.

     Notwithstanding anything to the contrary contained in this Section, if the
Premises is wholly or partially damaged or destroyed within the final twelve
(12) months of the Term, Landlord or Tenant may, at its option and by giving the
other party notice within thirty (30) days after notice of the occurrence of
such damage or destruction, elect to terminate this Lease.

Section 17.

Eminent Domain

     If the whole of the Premises, or so much of the Premises as to render the
balance unusable by Tenant, shall be taken under the power of eminent domain,
the Lease shall automatically terminate as of the date of final judgment in such
condemnation, or as of the date possession is taken by the condemning authority,
whichever is earlier. A sale by Landlord under threat of condemnation shall
constitute a “taking” for the purpose of this Section. No award for any partial
or entire taking shall be apportioned and Tenant assigns to Landlord any award
which may be made in such taking or condemnation, together with all rights of
Tenant to such award, including, without limitation, any award or compensation
for the value of all or any part of the leasehold estate; provided that nothing
contained in this Section shall be deemed to give Landlord any interest in or to
require Tenant to assign to Landlord any award made to Tenant for (a) the taking
of Tenant’s personal property, or (b) interruption of or damage to Tenant’s
business, (c) Tenant’s unamortized cost of the Tenant Improvements to the extent
paid for by Tenant, or (d)Tenant’s cost of relocating to new location, including
any award sufficient to cover increased rent or lease payments.

     In the event of a partial taking which does not result in a termination of
the Lease, Rental shall be proportionately reduced based on the portion of the
Premises rendered unusable, and Landlord shall restore the Premises or the
Building to the extent of available condemnation proceeds.

     No temporary taking of the Premises or any part of the Premises and/or of
Tenant’s rights to the Premises or under this Lease shall terminate this Lease
unless the taking renders the balance unusable by Tenant, in Tenant’s sole and
absolute discretion, or give Tenant any right to any abatement of any payments
owed to Landlord pursuant to this Lease; any award made to Tenant by reason of
such temporary taking shall belong entirely to Tenant.

     Upon termination of the Lease pursuant to this Section, Tenant and Landlord
hereby agree to release each other from any and all obligations and liabilities
with respect to the Lease except such obligations and liabilities which arise or
accrue prior to such termination.

Section 18.

Defaults

     Each of the following shall be an “Event of Default” by Tenant and a
material breach of this Lease:

11



--------------------------------------------------------------------------------



 



     (a) Tenant shall fail to make any payment owed by Tenant under the Lease,
as and when due, and where such failure is not cured within ten (10) business
days after receipt of written notice to Tenant; and

     (b) Tenant shall fail to observe, keep or perform any of the terms,
covenants, agreements or conditions under the Lease that Tenant is obligated to
observe or perform, other than that described in Section 18(a) above, for a
period of thirty (30) days after receipt of written notice to Tenant of said
failure; provided however, that if the nature of Tenant’s default is such that
more than thirty (30) days are reasonably required for its cure, then Tenant
shall not be deemed to be in default so specified within said thirty (30) day
period and diligently prosecutes the same to completion, which extended period
in no event shall exceed three (3) months.

     Landlord shall not be in default in the performance of any obligation
required to be performed under this Lease unless Landlord has failed to perform
such obligation within thirty (30) days after the receipt of written notice from
Tenant specifying in detail Landlord’s failure to perform; provided, however,
that if the nature of Landlord’s obligation is such that more than thirty
(30) days is required for its performance, Landlord shall not be deemed in
default if Landlord shall commence such performance within thirty (30) days and
thereafter diligently pursues the same to completion.

     Upon an Event of Default by Tenant, the Landlord shall have the right, in
addition to all other rights available to Landlord under this Lease or now or
later permitted at law or in equity, to terminate this Lease by providing Tenant
with a written notice of termination, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearage in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following: (i) The worth at the time of
award of any unpaid Rent which had been earned at the time of such termination;
(ii) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;
(iii) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could be reasonably avoided; and (iv) All reasonable
attorney fees incurred by Landlord relating to the default and termination of
this Lease plus interest on all sums due Landlord by Tenant at the legal
interest rate not to exceed ten percent (10%) per year (“Default Rate”).

     As used herein, the “worth at the time of award” is computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus one percent (1%).

     Landlord shall have the remedy described in Civil Code §1951.4 (lessor may
continue lease in effect after lessee’s breach and abandonment and recover rent
as it becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Accordingly, if Landlord does not elect to terminate
this Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all rent as it becomes due.

     Upon an Event of Default by Tenant, Landlord shall also have the right,
with or without terminating this Lease, to re-enter the Premises and remove all
persons and Tenant’s Personal Property from the Premises, such property being
removed and stored in a public warehouse or elsewhere at Tenant’s sole cost and
expense. No removal by Landlord of any persons or property in the Premises shall
constitute an election to terminate this Lease. Such an election to terminate
may only be made by Landlord in writing, or decreed by a court of competent
jurisdiction. Landlord’s right of entry shall include the right to remodel the
Premises and re-let the Premises. Rents collected by Landlord from any other
tenant which occupies the Premises shall be offset against the amounts owed to
Landlord by Tenant. Tenant shall be responsible for any amounts not recovered by
Landlord from any other tenant. Any

12



--------------------------------------------------------------------------------



 



payments made by Tenant shall be credited to the amounts owed by Tenant. No
re-entry by Landlord shall prevent Landlord from later terminating the Lease by
written notice.

     The rights and remedies of the parties as set forth herein are not
exclusive, and Landlord or tenant may exercise any other right or remedy
available to it under this Lease, at law or in equity.

     If either Landlord or Tenant commences or engages in, or threatens to
commence or engage in, any action or litigation or arbitration against the other
party arising out of or in connection with the Lease of the Premises, or the
Building, including but not limited to, any action for recovery of any payment
owed by either party under the Lease, or to recover possession of the Premises,
or for damages for breach of the Lease, the prevailing party shall be entitled
to have and recover from the losing party reasonable attorneys’ fees and other
costs incurred in connection with and preparation for such action.

Section 19.

Miscellaneous Provisions

     Surrender of Possession: Tenant shall surrender possession of the Premises
immediately upon the expiration or earlier termination of the Lease. If Tenant
shall continue to occupy or possess the Premises after such expiration or
termination without the consent of Landlord, then Tenant shall be a tenant at
will, but if Landlord has consented to such holdover in writing, Tenant shall be
a tenant from month-to-month.

     Inspection and Access. Landlord may enter the Premises at all reasonable
hours for any reasonable purpose. Tenant, upon Landlord’s 24-hour advance
notice, shall permit Landlord an entry into the Premises. In the event of an
emergency, Landlord may enter the Premises without any advance notice if
accompanied by a bank officer or a police or fire department officer. Tenants
shall have access to the Premises seven (7) days per week and twenty-four
(24) hours per day.

     Surrender of Lease. The voluntary or other surrender of the Lease by
Tenant, or a mutual cancellation of the Lease, shall not work a merger, and
shall, at the option of Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to it
of Tenant’s interest in any or all such subleases or subtenancies.

     Waiver. The waiver by Landlord or Tenant of any term, covenant, agreement
or condition contained in this Lease shall not be deemed to be a waiver of any
subsequent breach of the same or of any other term, covenant, agreement,
condition or provision of this Lease, nor shall any custom or practice which may
develop between the parties in the administration of the Lease be construed to
waive or lessen the right of Landlord or Tenant to insist upon the performance
by the other in strict accordance with all of the terms, covenants, agreements,
conditions, and provisions of the Lease. The subsequent acceptance by Landlord
of any payment owed by Tenant to Landlord under the Lease, or the payment of
Rent by Tenant, shall not be deemed to be a waiver of any preceding breach by
Tenant of any term, covenant, agreement, condition or provision of the Lease,
other than the failure of Tenant to make the specific payment so accepted by
Landlord, regardless of Landlord’s or Tenant’s knowledge of such preceding
breach at the time of the making or acceptance of such payment.

     Sale by Landlord. In the event Landlord shall sell, assign, convey or
transfer all or a part of his interest in the Building or any part thereof to a
party other than Tenant, Tenant agrees to attorn to such transferee, assignee or
new owner, and upon consummation of such sale, conveyance or transfer, Landlord
shall automatically be freed and relieved from all liability and obligations
accruing or to be performed from and after the date of such sale, transfer, or
conveyance. In the event of such sale, assignment, transfer or conveyance,
Landlord shall transfer to such transferee, assignee or new owner of the
Building the balance of the Security Deposit, if any, remaining after lawful
deductions and in accordance with Civil Code Section 1950.7, after notice to
Tenant, and Landlord shall thereupon be relieved of all liability with respect
to the Security Deposit.

13



--------------------------------------------------------------------------------



 



     Force Majeure. One party shall not be chargeable with, liable for, or
responsible to the other party for anything or in any amount for any failure to
perform or delay caused by: fire; earthquake; explosion; flood; hurricane; the
elements; acts of God or the public enemy; actions, restrictions, limitations or
interference of governmental authorities or agents; war; invasion; insurrection;
rebellion; riots; strikes or lockouts; inability to obtain necessary materials,
goods, equipment, services, utilities or labor; or any other cause which is
beyond the reasonable control of the party; and any such failure or delay due to
said causes or any of them shall not be deemed a breach of default in the
performance of the Lease by the party.

     Estoppel Certificates. Tenant shall, at any time and from time to time,
upon request of Landlord, within thirty (30) days following notice of such
request from Landlord, execute, acknowledge and deliver to Landlord in
recordable form, a certificate (the “Estoppel Certificate”) in such other form
as Landlord or any of its lenders, prospective purchasers, lienholders or
assignees may deem appropriate, as long as such certificate is reasonable and
customary. Failure by Tenant to deliver the Estoppel Certificate within such
thirty (30) day period shall be deemed to conclusively establish that this Lease
is in full force and effect and has not been modified except as may be
represented by Landlord. Tenant irrevocably constitutes and appoints Landlord as
its special attorney-in-fact to execute and deliver the Estoppel Certificate to
any lender, purchaser, investor or lienholder if the Estoppel Certificate is not
executed by Tenant and delivered to Landlord within the 7 day period.

     Notices. All notices, requests, consents, approvals, payments in connection
with the Lease, or communications that either party desires or is required or
permitted to give or make to the other party under the Lease must be in writing
and shall only be deemed to have been given, made and delivered, when received,
if personally served, or when mailed, if deposited in the U. S. mail, certified
or registered mail, postage prepaid, and addressed to the parties as set forth
in this Section or to such other address or addresses as either Landlord or
Tenant may from time to time designate to the other by written notice in
accordance herewith:

     
If to Landlord:
  If to Tenant:
 
   
Ronald Toma
  Nara Bank
16012 S Western Avenue Suite 303
  Attn: J. Han Park
Gardena, CA 90247
  3701 Wilshire Blvd., Suite 303
 
  Los Angeles, California 90010

     Option to Purchase. Landlord will offer the property upon which the
Building and Premises are located first exclusively to Tenant in the event that
Landlord decides to sell the property during the term of the Lease. In such
event, Tenant must be current under all material terms and conditions of the
Lease, and Tenant will be given thirty (30) calendar days, from the date that
Landlord notifies Tenant of the election to sell the property, to deliver to
Landlord in writing, the terms and conditions under which Tenant is willing to
agree to purchase the property. Landlord shall then have fifteen (15) calendar
days in which to accept or reject such terms. If Landlord accepts the offer in
writing, Tenant will complete its purchase of and take title to the property
within the period of time described in such offer. If Landlord does not accept
Tenant’s offer within the time required, or should Tenant fail to complete its
purchase of the property within the time required, Landlord shall be free to
market and sell the property at any terms that are greater than those presented
by Tenant in its prior offer as described above. If Landlord later wishes to
sell the property on terms equal to or less than Tenant’s offer as described
herein, Landlord shall first present the Tenant with another opportunity to
purchase the property on said terms, and the Tenant shall have the right to
accept such offer within 10 days after receipt of written notice thereof. It is
also agreed that Landlord need not comply with the foregoing if a sale or
transfer occurs amongst owners, if any sale or transfer involves 50% or less of
the ownership interest, or any transfer of partnership interests between the
owners of the Premises results in the incorporation or formation of some other
form of legal entity owning the Premises, involving common ownership in the new
entity by and among some or all of the previous owners. For the purposes of
these exceptions, the definition of owners shall apply equally to the current
owners of the Premises and their successors, heirs and/or any other individual
who may inherit an interest in the Premises. It is also agreed that should
Tenant initiate an offer to purchase

14



--------------------------------------------------------------------------------



 



the property prior to a decision by Landlord to sell, then Landlord’s refusal of
such offer shall not nullify its aforementioned obligation to first offer the
property exclusively to the Lessee in the event that Landlord later offers the
property for sale. It is further agree that should Tenant purchase the Premises
as set forth in this Section, then Landlord shall pay BankSite 2% of the
purchase price paid by Tenant through escrow.

     Entire Agreement. The Lease contains the entire agreement between the
parties respecting the Premises and all other matters covered or mentioned in
the Lease. The Lease may not be altered, changed or amended except by an
instrument in writing signed by both parties hereto.

     Severability. The illegality, invalidity or unenforceability of any term,
condition, or provision of the Lease shall in no way impair or invalidate any
other term, condition or provision of the Lease, and all such other terms,
conditions and provisions shall remain in full force and effect.

     Governing Law. The Lease shall be governed by and construed pursuant to the
laws of the State of California. LANDLORD AND TENANT EACH AGREE TO AND THEY
HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE THE RELATIONSHIP OF
LANDLORD AND TENANT TENANT’S USE OR OCCUPANCY OF THIS PREMISES AND/OR ANY CLAIM
OF INJURY OR DAMAGE, AND ANY STATUTORY REMEDY.

     Lease Exhibits. Exhibit A attached to this Lease, is hereby incorporated by
this reference and made a part hereof.

     Time is of the Essence. Time shall be of the essence of the Lease and of
each of the provisions hereof,

     Cumulative Remedies. No remedy or election provided, allowed or given by
any provision of the Lease shall be deemed exclusive unless so indicated, but
shall, whenever possible, be cumulative with all other remedies at law or in
equity.

     Broker. BankSite is acting as the exclusive agent of Tenant for the
Premises. Brokerage commission is to be paid exclusively by Landlord to BankSite
in the amount of 3% of the Base Rent payable by Tenant during the initial five
(5) year Term and 1.5% of the Base Rent payable by Tenant during any lease term
in excess of the initial 5 year term. The commission is to be paid half upon the
mutual execution of the Lease and receipt of the security deposit required in
Section 7 of the Lease and the remainder upon Tenant’s opening for business.

     IN WITNESS WHEREOF, the parties have executed this Lease as of the date
first above written, acknowledged that party has carefully read each and every
provision of the Lease, that each party has freely entered into the Lease of its
own free will and violation, and that the terms, conditions and provisions of
the Lease are commercially reasonable as of the date first above written.

                 
LANDLORD
          TENANT     The 1890 Building       Nara Bank
 
               
By :
  /s/ RONALD TOMA       By:   /s/ J. HAN PARK
 
               
 
                Name : RONALD TOMA       Name : J. HAN PARK
 
                Title: Partner       Title: SVP
 
                Date: 1-27-05       Date: 1-27-05

15